Exhibit 10.2

VAALCO ENERGY, INC.  
STANDALONE RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into by
and between VAALCO Energy, Inc., a Delaware corporation (the “Company”) and
Philip F. Patman, Jr., an individual (“Grantee”), on the 17th day of April 2017
(the “Grant Date”).  Capitalized terms not defined in the body of this Agreement
shall have the meanings assigned to them in Appendix A hereto.

WHEREAS, the Company desires to grant restricted shares  of the Company’s common
stock (the “Common Stock”) to Grantee (the “Award”),  subject to the terms and
conditions of this Agreement, as an inducement for Grantee to accept employment
as Chief Financial Officer of the Company; and

WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”), comprised solely of independent directors within the
meaning of the rules of the New York Stock Exchange (“NYSE”) who are also
non-employee directors within the meaning of Rule 16b-3b(3)(i) under the
Exchange Act, has approved the issuance of the Award as an “inducement award”
within the meaning of NYSE Rule 303A.08; and 

WHEREAS,  Grantee desires to be the holder of shares of Common Stock subject to
the terms and conditions of this Agreement; and

WHEREAS,  Restricted Shares  (as defined in Section 1, below) will be issued by
the Company in the Grantee’s name and be issued and outstanding for all purposes
(except as provided below) but held by the Company (together with the stock
power set forth below) until such time as all or part of such Restricted Shares
 become vested by reason of the lapse of the applicable restrictions, after
which time the Company shall make delivery of the Vested Shares  (as defined in
Section 2, below) to Grantee;  and

WHEREAS, the Restricted Shares  are to be issued under the Award as a standalone
award agreement and not pursuant to any of the Company’s equity compensation
plans; and

WHEREAS, the Company and Grantee understand and agree that the Award is in all
respects subject to the terms and provisions set forth herein;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Common Stock.  Subject to the restrictions, vesting, forfeiture, and
other terms and conditions set forth herein (a) the Company hereby grants to
Grantee, ONE HUNDRED FIVE THOUSAND SEVEN HUNDRED NINETY FOUR (105,794) Shares of
Common Stock (the “Restricted Shares”), and (b) Grantee shall have all rights



--------------------------------------------------------------------------------

 

and privileges of ownership of the Restricted Shares  subject to the terms and
conditions of this Agreement.



2. Transfer Restrictions.

(a) Grantee shall not sell, assign, exchange, pledge, encumber, gift, devise,
hypothecate or otherwise transfer (individually and collectively, “Transfer”)
any Restricted Shares  unless and until vested.  The Transfer restrictions shall
lapse in accordance with the vesting schedule set out below in Section 2(e) (the
“Vesting Schedule”), when the Restricted Shares  become vested provided
that Grantee then is, and continuously from the Grant Date has been, an employee
of the Company and there has been no termination of Employment before the
applicable vesting date under the Vesting Schedule, except due to a
Post-Separation Change in Control as defined in Section 2(e).  The Restricted
Shares  as to which such restrictions have lapsed are referred to herein as
“Vested Shares.”

(b) The Restricted Shares  shall be registered in Grantee’s name as of the Grant
Date through a book entry credit in the records of the Company’s transfer agent,
but shall be restricted as described herein from the Grant Date and during the
period prior to the vesting of such Shares  under the Vesting Schedule (the
“Restriction Period”).  During the Restriction Period, any certificates
representing the Restricted Shares  shall carry a legend evidencing the
restrictions of this Agreement.

(c) If, from time to time during the Restriction Period, there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other
similar event described in Section 9, any and all new, substituted, additional,
or other securities to which Grantee is entitled by reason of his ownership of
the Restricted Shares  shall be considered Restricted Shares for purposes of
this Agreement and shall thus be subject to the restrictions described in this
Agreement during the Restriction Period.

(d) Subject to the restrictions set forth in this Agreement, Grantee shall have
all the rights of a stockholder with respect to the Restricted Shares,
 including any applicable voting and dividend rights.  In the event of
forfeiture of the Restricted Shares,  Grantee shall have no further rights with
respect to such Restricted  Shares.  The forfeiture of any Restricted Shares
 shall not create any obligation to repay any cash dividends received as to such
Restricted Shares, nor shall such forfeiture invalidate any votes given by
Grantee with respect to such Restricted Shares  prior to forfeiture.    

(e) The restrictions on the Restricted Shares shall lapse and such Restricted
Shares shall become (i) Vested Shares with respect to the specified percentage
of the Restricted Shares on the dates set forth in clauses (1)  though (3)
 below, and (ii) will become 100% vested and non-forfeitable on the occurrence
(if any) of the earliest of the dates set forth in clauses (4)  through (6)
 below:



2

--------------------------------------------------------------------------------

 

(1) 34% of the Restricted Shares on the date of the first anniversary of the
Grant Date if Grantee is then still in Employment;  

(2) 33% of the Restricted Shares on the date of the second anniversary of the
Grant Date if Grantee is then still in Employment;

(3) the remaining balance of the Restricted Shares on the date of the third
anniversary of the Grant Date if Grantee is then still in Employment;

(4) the date of the Grantee’s termination of Employment due to his death or
Disability;  

(5) the effective date of a Change in Control if Grantee is then still in
Employment; and

(6) the date of a Post-Separation Change in Control, as defined below.

For purposes of this Agreement, the term “Post-Separation Change in Control”
means a Change in Control which follows the date of Grantee’s termination of
Employment for any reason other than for Cause or due to his death or
Disability,  and which results from the “Commencement of a Change in Control”
that occurs prior to such termination date.  For all purposes of this Agreement,
the term “Commencement of a Change in Control” means the date on which any
material action, including without limitation through a written offer,
open-market bid, corporate action, proxy solicitation or otherwise, is taken by
a “person” (as defined in Section 13(d) or Section 14(d)(2) of the Exchange
Act), or a “group” (as defined in Section 13(d)(3) of the Exchange Act), or
their affiliates, to commence efforts that, within 12 months after the date of
such material action, leads to a Change in Control involving such person, group,
or their affiliates.

(f) During the Restriction Period,  Grantee shall not sell, transfer, pledge,
assign, alienate, hypothecate, or otherwise encumber or dispose of the
Restricted Shares  other than by will or the laws of descent and
distribution.  Any attempt to do so contrary to the foregoing shall be null and
void.

(g) Any Restricted Shares  forfeited hereunder shall be cancelled.  Any
certificate(s) representing Restricted Shares  which include forfeited Shares
 shall only represent the number of Restricted Shares  not forfeited
hereunder.  Upon the Company’s request, Grantee agrees to tender to the Company
any certificate(s) representing Restricted Shares  which include forfeited
Shares  for a new certificate representing only the unforfeited number of
Restricted Shares.

3.Termination of Employment, Death or Disability.

(a) Termination of Employment.  If the Grantee’s Employment is terminated for
any reason, other than due to his death or Disability or incident to a
 Post-Separation Change in Control, any non-vested portion of the Award shall
automatically expire and terminate and no further vesting shall occur after the
termination of Employment date.



3

--------------------------------------------------------------------------------

 

(b) Death or Disability.    Upon termination of Grantee’s Employment as a result
of his Disability or death, any non-vested portion of the Award shall
immediately become fully vested upon the termination of Employment date.

(c) Change in Control.  In the event of a (i) Change in Control if Grantee is
still in Employment or (ii) Post-Separation Change in Control if he is not still
in Employment,  any non-vested portion of the Award shall immediately become
fully vested  on the effective date of the Change in Control.

4. Issuance of Certificate.

(a) The Restricted Shares  shall not be transferred until they become Vested
Shares.  Further, the Vested Shares  may not be sold or otherwise disposed of in
any manner that would constitute, in the opinion of counsel for the Company, a
violation of any applicable federal or state securities or other laws or
regulations, or any rules or regulations of any stock exchange on which the
Common Stock is listed.  The Company may cause to be issued a stock certificate,
registered in the name of the Grantee, evidencing the Restricted Shares  upon
receipt of a stock power duly endorsed in blank with respect to such
Shares.  Each such stock certificate shall bear the following or a substantially
similar legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Standalone
Restricted Stock Award Agreement entered into between the registered owner of
such shares and VAALCO Energy, Inc.  A  copy of the Standalone Restricted Stock
Award Agreement is on file in the main corporate offices of VAALCO Energy, Inc.

(b) The certificate, together with the stock powers relating to the Restricted
Shares  evidenced by such certificate, shall be held by the Company.  The
Company shall issue to Grantee a receipt evidencing the certificates held by it
which are registered in the name of Grantee.

(c) Upon the vesting of any Restricted Shares, the Company shall direct its
transfer agent to record such Shares  as unrestricted or to deliver to
Grantee certificates evidencing such Shares.  If certificates are delivered to
Grantee, such certificates shall not bear the legend referenced in
Section 4(a).  Nothing herein shall obligate the Company to register the Shares
 pursuant to any applicable securities law or to take any other affirmative
action in order to cause the issuance or transfer of the Shares  to comply with
any law or regulation of any governmental authority.  Grantee will enter into
such written representations and agreements as the Company or Committee may
reasonably request to comply with any securities law or regulation. 



4

--------------------------------------------------------------------------------

 

(d) It is the intent of the Company that, to the fullest extent possible, the
grant of the Award to Grantee, who is or may become subject to Section 16 of the
Exchange Act, shall be exempt from such Section 16 pursuant to an exemption
under Rule 16b-3(d)(1) (except for transactions acknowledged in writing to be
non-exempt by Grantee). 

5.  Grantee’s Representations.    Grantee has been given an opportunity to
review the financial statements of the Company and is receiving these Restricted
Shares for his own benefit, not with an intention to resell.  Notwithstanding
any provision hereof to the contrary, the Grantee hereby agrees and covenants
that Grantee will not acquire any Restricted Shares, and that the Company will
not be obligated to issue any Restricted Shares  or unrestricted Shares  to the
Grantee hereunder, if the issuance of such Shares  would constitute a violation
by the Grantee or the Company of any applicable federal or state securities or
other laws or regulations, or any rules or regulations of any stock exchange on
which the Common Stock is listed, as determined by legal counsel for the
Company.  The rights and obligations of the Company and the Grantee hereunder
are subject to all applicable laws and regulations.

6.  Tax Withholding.  To the extent that the receipt or vesting of Restricted
Shares  results in compensation income to Grantee for any tax purposes, Grantee
shall deliver to Company at such time the sum that the Company requires to meet
its tax withholding obligations under applicable law or regulation, and, if
Grantee fails to do so, the Company is authorized to (a) withhold from any cash
or Shares remuneration then or thereafter payable to Grantee any federal, state,
local or foreign tax that Company determines is required to be withheld, or
(b) sell such number of Shares  before their transfer to Grantee as is deemed
appropriate to satisfy such tax withholding requirements, before transferring
the resulting net number of Shares  to Grantee in full satisfaction of the
Company’s obligations under this Agreement.

7. Compliance with Code Section 409A

.  The Restricted Shares  are not intended to be subject to Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (“Section 409A”), and this
Agreement shall be interpreted and administered to be exempt from the
application of Section 409A to the full extent possible.

8. Administration.

(a) The Award and this Agreement relating thereto shall be administered by the
Committee except to the extent the Board elects to administer the Award, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” The Committee shall have the authority, in its sole
and absolute discretion, to: (i)  interpret and administer the Award and the
Agreement;  (ii) establish, amend, suspend, or waive rules and regulations used
to administer the Award,  (iii)  accelerate the date on which the restrictions
on the Award lapse; and (iv) make any other determination and take any other
action that the Committee deems to be necessary or desirable for the
administration of the Award,  including to correct any defect, supply any
omission or reconcile any



5

--------------------------------------------------------------------------------

 

conflict between the Agreement and the Grantee’s other terms and conditions of
employment.

(b) The Committee may delegate any or all of its powers and duties under the
Award, subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine,
to the extent that such delegation does not (i) violate applicable law or (ii)
result in the loss of an exemption under Rule 16b-3(d)(1). The Committee may
also appoint agents to assist it in administering the Award that are employees
(whether or not such employee is an officer).

9. Change in Stock and Adjustments

(a) Changes in Law or Circumstances.  Subject to the Change in Control
provisions of this Agreement, in the event of any change in applicable law or
any change in circumstances which results in or would result in dilution of any
rights granted under this Agreement, or which otherwise warrants an equitable
adjustment because it interferes with the intended operation of this Agreement,
then, if the Committee should so determine, in its discretion, that such change
equitably requires an adjustment in the number or kind of stock or other
securities or property theretofore subject, or which may become subject, to
issuance or transfer under this Agreement, such adjustment shall be made in
accordance with such determination. Such adjustments may include changes with
respect to the aggregate number of Restricted Shares  issued under this
Agreement.  The Committee shall give notice to the Grantee of such adjustment
which shall be effective and binding.

(b) Exercise of Corporate Powers.  The existence of this Agreement shall not
affect in any way the right or power of the Company or its shareholders or
Affiliates to make or authorize any or all adjustments, recapitalization,
reorganization or other changes in the Company’s capital structure or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Company or any Affiliate, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding whether of a
similar character or otherwise.

(c)Recapitalization of the Company.  Subject to the Change in Control provisions
of this Agreement, if while the Award is outstanding, the Company shall effect
any subdivision or consolidation of Common Stock or other capital readjustment,
the payment of a stock dividend, stock split, combination of Shares,
recapitalization or other increase or reduction in the number of Shares
 outstanding, without receiving compensation therefor in money, services or
property, then the number of Restricted Shares  granted under this Agreement
shall (i) in the event of an increase in the number of Shares  outstanding, be
proportionately increased and the Fair Market Value of the outstanding Award 



6

--------------------------------------------------------------------------------

 

shall be proportionately reduced; and (ii) in the event of a reduction in the
number of Shares  outstanding, be proportionately reduced, and the Fair Market
Value of the outstanding Award shall be proportionately increased.  The
Company shall take such action and whatever other action it deems appropriate,
in its discretion, so that the value of the Award to the Grantee shall not be
adversely affected by a corporate event described in this Section.

(d) Issue of Common Stock by the Company.  Except as hereinabove expressly
provided in this Section 9 and subject to the Change in Control provisions of
this Agreement, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of Shares  or
obligations of the Company convertible into such Shares  or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of or Fair Market Value of the Award then outstanding; provided,
however, in such event, any then outstanding Restricted Shares  shall be treated
in the same manner for such purpose as outstanding unrestricted Shares.

10. Change in Control and Other Events.

(a) Notwithstanding any other provisions herein to the contrary, effective upon
a Change in Control or changes in the outstanding Shares by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in capitalization occurring after the Grant Date and
not otherwise provided for by this Section 10, the Committee, acting in its
discretion, may effect one or more of the following alternatives: (i) provide
for a cash payment with respect to Restricted Shares by requiring the mandatory
surrender to the Company by Grantee or any permitted transferees of some or all
of the Restricted Shares (irrespective of whether the Award is then vested) as
of a date, before or after such Change in Control, specified by the Committee,
in which event the Committee shall thereupon cancel the Award (with respect to
all shares subject to such Award) and pay to Grantee or permitted transferee an
amount of cash or other consideration including securities or other property
(other than a dividend equivalent payable in cash) equal to the Change
in Control Price (as defined below); or (ii) make such adjustments to the Award
as the Committee deems appropriate to reflect such pending or effective Change
in Control in an equitable and appropriate manner (including, but not limited
to, (x) the substitution, assumption, or continuation of the Award by the
successor company or a parent, subsidiary or affiliate thereof for new awards of
that successor, and (y) the adjustment as to the number and price of Shares or
equity of the successor entity or other consideration subject to the Award);
provided, however, that the Committee may determine, in its sole discretion,
that no adjustment is necessary to the Award.

(b) The term “Change in Control Price” means (i) if the Change in Control is the
result of a tender or exchange offer for, consolidation or merger of, sale of



7

--------------------------------------------------------------------------------

 

the assets of, or the liquidation or dissolution of, the Company, the
consideration per Share received by the shareholders of the Company in
connection with such transaction, or, if clause (i) is not applicable, (ii) the
highest Fair Market Value of a Share during the sixty (60) day period prior to
and including the effective date of the Change in Control. To the extent that
the consideration paid in any such transaction described in clause (i) above
consists all or in part of securities or other non-cash consideration, the value
of such securities and other non-cash consideration shall be the fair cash
equivalent as determined by such reasonable methods or procedures as shall be
established by the Committee.

11. Conditions to Delivery of Common Stock. Nothing shall require the Company to
issue any Shares with respect to the Award if that issuance would, in the
opinion of counsel for the Company, constitute a violation of the Securities Act
or any similar or superseding statute or statutes, any other applicable statute
or regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. In addition, Grantee shall not sell or otherwise
dispose of any acquired Shares upon vesting of the Restricted Shares in any
manner that would constitute a violation of any applicable federal or state
securities laws, or the rules, regulations or other requirements of the
Securities and Exchange Commission or any stock exchange upon which the Common
Stock is then listed.

12. Evidencing Common Stock. The Shares delivered pursuant to the Award may be
evidenced in any manner deemed appropriate by the Company in its sole
discretion, including, but not limited to, in the form of a certificate issued
in the name of the Grantee or by book entry, electronic or otherwise and shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Award or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Common Stock or other securities are then listed, and any applicable
federal, state or other laws, and the Company may cause a legend or legends to
be inscribed on any such certificates to make appropriate reference to such
restrictions. If certificates representing Restricted Shares are registered in
the name of the Grantee, the Company may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Shares, that the Company retain physical
possession of the certificates, and that the Grantee deliver a stock power to
the Company, endorsed in blank, related to the Restricted Shares.

13. Interpretation

 The meaning assigned to each term defined herein shall be equally applicable to
both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context
requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.  The terms “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement.  When a reference is made in this
Agreement to a Section, such reference is to a Section of this Agreement unless
otherwise specified.  The terms “include”, “includes”, and “including” when used
in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified.  A reference to any party to this



8

--------------------------------------------------------------------------------

 

Agreement or any other agreement or document shall include such party’s
predecessors, successors, and permitted assigns.  Reference to any law means
such law as amended, modified, codified, replaced, or reenacted, and all rules
and regulations promulgated thereunder.  All captions contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement, and shall not affect in any way the meaning or interpretation of this
Agreement.  The parties have participated jointly in the negotiation and
drafting of this Agreement; therefore any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.

14. Grantee Acknowledgment

.  Grantee acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement,  (b) he has
read this Agreement and understands its terms and conditions, (c) he has had
ample opportunity to discuss this Agreement with his legal counsel and tax
advisors prior to execution, and (d) no strict rules of construction shall apply
for or against the drafter or any other party.  It is the desire of the parties
hereto that this Agreement be enforced to the maximum extent permitted by law,
and should any provision contained herein be held invalid or otherwise
unenforceable by a court of competent jurisdiction, the parties hereby agree and
confirm that such provision shall be reformed to create a valid and enforceable
provision to the maximum extent permitted by law.

15. Miscellaneous.

(a) Certain Transfers Void.  Any purported transfer of any Restricted Shares or
unrestricted Shares  in breach of any provision of this Agreement shall be void
and ineffective, and shall not operate to transfer any interest or title in the
purported transferee.

(b) No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  If the application of any provision hereunder would yield a fractional
Share, such fractional Share shall be rounded down to the next whole Share if it
is less than 0.5 and rounded up to the next whole Share if it is 0.5 or more.

(c) Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
any employment relationship between Grantee and the Company for any guaranteed
time period.  The Employment of Grantee shall be subject to termination to the
same extent as if this Agreement had not been executed.

(d) Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal in-hand
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at its then current main corporate address, and to Grantee at his
address indicated on the Company’s records, or at such other address and number
as a party has last previously designated by written notice given to the other
party in the manner hereinabove set forth.  Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by



9

--------------------------------------------------------------------------------

 

confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
courier or delivery service, or sent by certified or registered mail, return
receipt requested.

(e) Amendment, Termination and Waiver.  This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and Grantee.  Any waiver of the terms or conditions hereof shall be
made only by a written instrument executed and delivered by the party waiving
compliance.  Any waiver granted by the Company shall be effective only if
approved by the Committee and executed and delivered by a duly authorized
executive officer of the Company other than Grantee.  The failure of any party
at any time or times to require performance of any provisions hereof shall in no
manner affect the right to enforce the same.  No waiver by any party of any term
or condition herein, or the breach thereof, in one or more instances shall be
deemed to be, or construed as, a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term or condition.

(f) No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee that any tax treatment will apply or be available to Grantee or any
other person.  The Grantee has been advised, and provided with the opportunity,
to obtain independent legal and tax advice regarding the grant, vesting,
Transfer and the disposition of any Restricted Shares.

(g) Severability.  Any provision of this Agreement which is ruled to be invalid
or unenforceable in any applicable jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(h) Supersedes Prior Agreements.  This Agreement shall supersede and replace all
prior agreements, promises and understandings, oral or written, between the
Company and the Grantee regarding the Restricted Shares  covered hereby.

(i) Governing Law.  The Agreement shall be construed in accordance with the laws
of the State of Texas, without regard to its conflict of law provisions, to the
extent that applicable federal law does not supersede and preempt Texas law.

(j) Successors and Assigns.  This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and Grantee and any permitted successors
and assigns of the parties hereto.

(k) Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any portion of the payments and benefits provided under this Agreement, or the



10

--------------------------------------------------------------------------------

 

transfer or sale of Shares, shall be subject to a clawback or other recovery by
the Company to the extent necessary to comply with applicable law including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any Securities and Exchange Commission rule,
as determined by the Company.

16. Survival of Certain Provisions.  Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties
hereunder shall survive any termination or expiration of this Agreement.

17. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same force and effect as if
such signatures were upon the same instrument.  The parties agree that the
delivery of this Agreement may be effected by means of an exchange of facsimile
signatures which shall be deemed original signatures thereof.

﻿

[Signature page follows.]





11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is made and entered into as of the date first
written above.

VAALCO Energy, Inc.

﻿

By: /s/ Cary Bounds

Name: Cary Bounds

Title: CEO

Address for Notices:

VAALCO Energy, Inc.
9800 Richmond Ave., Suite 700
Houston, TX 77042

Attn: General Counsel

﻿

Grantee:

﻿

/s/ Philip Patman, Jr.
Signature

Philip Patman, Jr.
Printed Name

﻿

Address for Notices:

5129 Mimosa Drive

Bellaire, TX 77401

﻿





12

--------------------------------------------------------------------------------

 

Appendix A: Definitions

For purposes of the Award, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any Subsidiary and any other entity that, directly or
through one or more intermediaries, is controlled by the Company, as determined
by the Committee.

(b) “Board” means the then-current Board of Directors of the Company. 

(c) “Cause”  means, when used in connection with the termination of the
Grantee’s Employment, the termination of the Grantee’s Employment by the Company
or any Affiliate by reason of (i) the conviction of the Grantee by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony; (ii) the commission by the Grantee of a
material act of fraud upon the Company or any Affiliate, or any customer or
supplier thereof; (iii) the material misappropriation of any funds or property
of the Company or any Affiliate, or any customer or supplier thereof; (iv) the
willful and continued failure by the Grantee to perform the material duties
assigned to him that is not cured to the reasonable satisfaction of the
Committee within 30 days after written notice of such failure is provided to
Grantee by the Committee (or by an officer of the Company or an Affiliate who
has been designated by the Committee for such purpose); (v) the engagement by
the Grantee in any direct and material conflict of interest with the Company or
any Affiliate without compliance with the Company’s or Affiliate’s conflict of
interest policy, if any, as then in effect; or (vi) the knowing engagement by
the Grantee, without the written approval of the Committee, in any material
activity which competes with the business of the Company or any Affiliate or
which would result in a material injury to the business, reputation or goodwill
of the Company or any Affiliate.

(d) “Change in Control” of the Company means the occurrence of any one or more
of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding Shares  of
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company or any Subsidiary, (ii) any acquisition by the Company or any
Subsidiary or by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (iii) any acquisition by any
corporation pursuant to a reorganization, merger, consolidation or



13

--------------------------------------------------------------------------------

 

similar business combination involving the Company (a “Merger”), if, following
such Merger, the conditions described in clause (iii) (below) are satisfied;

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(iii) The consummation of a Merger involving the Company, unless immediately
following such Merger, (A) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than fifty percent (50%) of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (B) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

(iv) The sale consummation, or other disposition of all or substantially all of
the assets of the Company, unless immediately following such sale or other
disposition, (A) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(v) The approval by the stockholders of the Company or the Board of a plan for
the complete liquidation or dissolution of the Company.





14

--------------------------------------------------------------------------------

 

In the event that any acceleration of vesting pursuant to this Award in
connection with a Change in Control would subject a Grantee to any excise tax
pursuant to Code Section 4999 (which excise tax would be the Grantee’s
obligation) due to the characterization of such acceleration of vesting, payment
or benefit as an “excess parachute payment” under Code Section 280G, the Grantee
may elect, in his sole discretion, to reduce the amount of any acceleration of
vesting, payment or benefit called for under this Award in order to avoid such
characterization.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Common Stock

” means the common stock of the Company, $0.10 par value per Share, and any
class of common stock into which such Shares  may hereafter be converted,
reclassified or recapitalized.

(g) “Disability”  means, as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Grantee that
would entitle him to payment of disability income payments under the Company’s
long term disability insurance policy or plan for employees, as then effective,
if any; or in the event that the Grantee is not covered, for whatever reason,
under the Company’s long-term disability insurance policy or plan, “Disability”
means a permanent and total disability as defined in Code Section 22(e)(3).  A
determination of Disability may be made by a physician selected or approved by
the Company and, in this respect, the Grantee shall submit to any reasonable
examination(s) required in the opinion of such physician.

(h) “Employment”  means that the Grantee is employed as an employee by the
Company or any Subsidiary on its payroll records, or by any corporation assuming
the Award in any transaction described in this Agreement, or by a parent
corporation or a subsidiary corporation of such corporation assuming such Award,
as the parent-subsidiary relationship shall be determined at the time of such
corporate action as described in this Agreement.  In this regard, neither the
transfer of a Grantee from Employment by the Company to Employment by any
Subsidiary, nor the transfer of a Grantee from Employment by any Subsidiary to
Employment by the Company, shall be deemed to be a termination of Employment of
the Grantee. Moreover, the Employment of a Grantee shall not be deemed to have
been terminated because of an approved leave of absence from active Employment
on account of illness, authorized vacation or for reasons of professional
advancement, education, or health, or during any period required to be treated
as a leave of absence by virtue of any applicable statute, Company personnel
policy or other written agreement.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended. 

(j) “Fair Market Value”    means, as of any specified date, (i) if the Common
Stock is listed on a national securities exchange, the closing sales price of
the Common Stock, as reported by the stock exchange on that date (or if no sales
occur on that date, on the last preceding date on which such sales of the Common
Stock are so reported); (ii) if the Common Stock is not traded on a national



15

--------------------------------------------------------------------------------

 

securities exchange but is traded over-the-counter at the time a determination
of its fair market value is made, the average between the reported high and low
bid and asked prices of the Common Stock on the most recent date on which the
Common Stock was publicly traded; or (iii) in the event the Common Stock is not
publicly traded at the time a determination of its value is required to be made
under the Award, the amount determined by the Committee in its discretion in
such manner as it deems appropriate, taking into account all factors the
Committee deems appropriate.

(k) “Securities Act” means the Securities Act of 1933, as amended. 

(l) “Share” means a Share of the Common Stock.

(m) “Subsidiary”  means any entity (whether a corporation, partnership, joint
venture or other form of entity) in which the Company (or a corporation in which
the Company owns a majority of the shares of capital stock), directly or
indirectly, owns greater than a  50% equity interest therein.

[End]



16

--------------------------------------------------------------------------------